Under the provisions of section 5649 of the General Statutes, Revision of 1930, this court has ample power and authority to grant the motion provided that reasonable cause is shown or that a good defense, in whole or in part, existed at the time of the rendition of such judgment and that the defendant has been prevented by mistake, accident or other reasonable cause from appearing to make the same.
   Upon the facts shown during the argument of this motion it definitely appears that the defendant had a good defense — at least in part — and that she was prevented by accident and mistake or other reasonable cause from making the defense. During the discussion in connection with the argument on the motion, suggestion was made that the plaintiff collect, receive and hold the rents involved in this litigation pending the ultimate decision or judgment in this case and that ought to be done. For cause shown it appears that the judgment ought to be opened and set aside and order may be entered accordingly.